Exhibit AGREEMENT AND PLAN OF MERGER BETWEEN VIRAL GENETICS, INC., (a California corporation) AND V-CLIP, INC. (a California corporation) AND VIRAL GENETICS, INC., (a Delaware corporation) THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as of October , 2008, between Viral Genetics, Inc., a California corporation (“Viral”) and V-Clip Pharmaceuticals, Inc., a California corporation (“V-Clip”) and Viral Genetics, Inc., a Delaware corporation (“Viral Delaware”). This Agreement contemplates a tax-free merger of V-Clip into Viral and the issuance of Viral Delaware securities to the shareholders of V-Clip in a reorganization pursuant to the Internal Revenue Code Section 368(a)(2)(D). RECITALS WHEREAS, Viral is a corporation duly organized and existing under the laws of the State of California and a wholly owned subsidiary of Viral Delaware; and WHERAS, V-Clip is a corporation duly organized and existing under the laws of the State of California; and WHEREAS, further to a Memorandum of Understanding dated July 22, 2008between V-Clip, Viral Delaware, and solely with respect to Section 10 and Exhibit A(ii)-(iii) therein, University License Equity Holdings, Inc., a Colorado non-profit corporation (“ULEHI”), the Board of Directors of Viral and the Board of Directors of V-Clip deem it advisable to merge V-Clip into Viral so that Viral is the surviving corporation on the terms provided herein (the “Merger”). NOW, THEREFORE, in consideration of the mutual agreements contained herein and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto agree as follows: ARTICLE I MERGER Section 1.1 The Merger. After satisfaction or, to the extent permitted hereunder, waiver of all conditions to the Merger, and subject to the applicable provisions of the California Corporations Code, V-Clip will merge with and into Viral and Viral shall file this Agreement and Plan of Merger with the Secretary of State of the State of California in accordance with the provisions of the California Corporations Code and shall make all other filings or recordings required by California in connection with the Merger. The Merger shall become effective upon the later filing of such Agreement and Plan of Merger with the Secretary of State of the State of California, or at such later time as may be provided for in such Agreement and Plan of Merger (the “Effective Time”). Upon the Effective Time, the separate corporate existence of V-Clip shall cease and Viral shall be the surviving corporation (the “Surviving Corporation”). Section 1.2 Conditions to the Merger. The respective obligation of each party to effect the Merger is subject to the satisfaction or waiver (except as provided in this Agreement) of the following conditions: (a) This Agreement shall have been ratified by the sole shareholder of Viral, that is, Viral Delaware, in accordance with the requirements of the Delaware General Corporation Law and the Certificate of Incorporation and Bylaws of Viral; (b) This Agreement shall have been adopted by the holders of at least a majority of the outstanding voting power of V-Clip in accordance with the requirements of the California Corporations Code and the Certificate of Incorporation and Bylaws of V-Clip. Section 1.3 Transfer, Conveyance and Assumption. At the Effective Time, Viral shall continue in existence as the Surviving Corporation and, without further transfer, succeed to and possess all rights, privileges, powers and franchises of V-Clip, and all of the assets and property of whatever kind and character of V-Clip shall vest in Viral, as the Surviving Corporation without further deed; thereafter, Viral, as the Surviving Corporation, shall be liable for all of the liabilities and obligations of V-Clip and any claim or judgment against V-Clip may be enforced against Viral, as the Surviving Corporation. Section 1.4 Certificate of Incorporation; Bylaws. (a) From and after the Effective Date, the Certificate of Incorporation of Viral shall be the Certificate of Incorporation of the Surviving Corporation. (b) From and after the Effective Date, the ByLaws of Viral shall be the Bylaws of the Surviving Corporation. Section 1.5 Directors and Officers of the Surviving Corporation. From and after the Effective Time, the directors and officers of Viral serving as directors or officers of Viral immediately prior to the Effective Time shall be the directors and officers of the Surviving Corporation. ARTICLE II CONVERSION OF SHARES Section 2.1 Conversion of Stock. Upon the Effective Time, by virtue of the Merger and without any action of the part of the holder of any outstanding share of V-Clip, other than shares of dissenting stockholders under California law, each share of V-Clip shall be converted to 3,706 shares of Viral Delaware, rounded to the nearest whole number of shares. Notwithstanding the foregoing, the University License Equity Holdings, Inc., a Colorado nonprofit corporation, shall not receive shares of Viral Delaware shares, all as specifically set forth on Exhibit A to that certain Consent and Understanding of Viral Delaware of even date herewith, and thereupon each share of V-Clip issued and outstanding shall be canceled and no consideration be issued in respect thereof. In addition, Viral Delaware shall issue such Common Stock and warrants to purchase Common Stock of Viral Delaware, all as more specifically set forth on said Exhibit A of said Consent and Understanding.The converted shares and warrants described herein are jointly referred to as the “Merger Securities.” Section 2.2 Shares of Dissenting Shareholders. Notwithstanding any thing in the Agreement to the contrary, any issued and outstanding shares of capital stock of V-Clip held by a person (a “Dissenting Shareholder”) who shall not have voted or consented in writing to adopt this Agreement and who properly demands appraisal for such shares in accordance the California Corporations Code (“Dissenting Shares”) shall not be converted as described in Section 2.1 but shall be converted into the right to receive such consideration as may be determined to be due to such Dissenting Shareholder pursuant to the California Corporations Code unless such holder fails to perfect or withdraw or otherwise loses his right of appraisal.
